Judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered February *5552, 1990, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of imprisonment of 6 to 12 years, unanimously affirmed.
Defendant’s appellate objections to the charge are unpreserved and we decline to review them in the interest of justice. If we were to review them, we would find that the court’s charge on identification did not suggest a burden of proof lesser than beyond a reasonable doubt in instructing that defendant would be entitled to an inference of "non-guilt” where two inferences of equal strength could be drawn from the evidence.
There is no merit to defendant’s other point that the court deprived him of his right to call witnesses in his defense, since a proper foundation was not laid for an inconsistent report defendant would have introduced (see, Richardson, Evidence § 502 [Prince 10th ed]). Concur—Carro, J. P., Rosenberger, Ellerin, Kassal and Rubin, JJ.